otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
This application is allowed because the prior art fails to disclose the present invention.  While there is art for configuring security related to a passenger transport installation, the art fails to provide a method as provided by the present invention.  Specifically, the prior art fails to disclose a method of configuring security related configuration parameters in a passenger transport installation, wherein the passenger transport installation includes a control and at least one sensor connected to the control for exchanging sensor signals, wherein the at least one sensor detects operating parameters within the passenger transport installation and emits corresponding ones of the sensor signals, wherein the control controls security related functions of the passenger transport installation taking into account the sensor signals emitted by the at least one sensor and taking into account the configuration parameters, the method comprising the steps of: comparing the sensor signals emitted by the at least one sensor with a predefined key signal pattern; operating the control temporarily in a configuration mode exclusively if the compared sensor signals correspond to the key signal pattern, wherein the sensor signals corresponding to the key signal pattern differ from all of the sensor .



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF9/10/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837